                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   JANE DOE, a minor by and through her
                                                                              parent and Guardian ad Litem, S. Ringer, and
                                                                         10   JOHN DOE, a minor, by and through his                         No. C 18-06211 WHA
                                                                              parent and Guardian ad Litem, A. Valdenegro,
                                                                         11
United States District Court




                                                                                             Plaintiffs,
                                                                                                                                            ORDER TO SHOW CAUSE
                               For the Northern District of California




                                                                         12     v.
                                                                         13   LAKEPORT UNIFIED SCHOOL DISTRICT;
                                                                         14   KELSEYVILLE UNIFIED SCHOOL
                                                                              DISTRICT; and DOES 1 through 50,
                                                                         15   inclusive,

                                                                         16                  Defendants.
                                                                                                             /
                                                                         17
                                                                         18          On November 7, a notice issued to the parties that a specific court order is required each

                                                                         19   time a party seeks to redact personal information. Plaintiffs were accordingly given until Noon

                                                                         20   on November 15 to either request to proceed under pseudonym or re-file the complaint using

                                                                         21   their full names (Dkt. No. 30). They did neither. Plaintiffs shall either request to proceed under

                                                                         22   pseudonym or re-file the complaint using their full names and SHOW CAUSE why the complaint

                                                                         23   should not be dismissed by NOVEMBER 26, 2018 at NOON. If they fail to do so, the complaint

                                                                         24   will be dismissed.

                                                                         25
                                                                         26          IT IS SO ORDERED.

                                                                         27
                                                                         28   Dated: November 20, 2018.
                                                                                                                                  WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
